Citation Nr: 0024877	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed schizophrenia.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision of the RO.  

In August 1999, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

The veteran's claim of service connection for schizophrenia 
is plausible and capable of substantiation.  



CONCLUSION OF LAW

A well-grounded claim of service connection for schizophrenia 
has been presented.  38 U.S.C.A. § 1110, 1131, 5107(a), 7104 
(West 1991 & Supp. 2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.306(a) (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

A careful review of the service medical records shows that, 
at the time of enlistment, the veteran was not reported to 
have any sort of psychiatric condition.  

A January 1973 clinical record attached to Medical Board 
proceedings noted a history of brief amnesia states with 
periods of violence and/or confusion lasting from minutes up 
to one hour in duration occurring periodically over the last 
two years.  

The Medical Board proceedings ultimately resulted in a 
declaration that the veteran was medically unfit for 
enlistment or induction secondary to a seizure disorder.  

A Medical Certificate prepared by the veteran's private 
physician and dated in January 1989 included a diagnosis of 
schizophrenia, residual type.  It was further noted that 
descriptions of the veteran's adolescence were suggestive of 
an antisocial disorder.  

Private treatment record from the Oil City Area Health Center 
dated in June 1990 included a diagnosis of schizophrenic 
reaction, paranoid type and a notation to the effect that the 
veteran had a long history of emotional difficulty and had 
been under treatment for many years, including over the last 
15 years at the above-mentioned facility.  

In April 2000, the veteran submitted a statement from a 
private physician, Robert Luderer, D.O., in support of his 
claim.  According to Dr. Luderer, it was his medical opinion 
that the veteran's paranoid schizophrenia and seizure 
disorder were aggravated by his tenure in the military 
service.  

In light of the above evidence, in particular the statement 
from Dr. Luderer, the Board finds that the veteran's claim of 
service connection for schizophrenia is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and likely etiology of his 
schizophrenia.  In addition, all pertinent treatment records 
should be obtained for review.  



ORDER

As a well-grounded claim of service connection for 
schizophrenia has been submitted, the appeal to this extent 
is allowed subject to the discussion hereinbelow.  


REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination in order to 
determine the nature and likely etiology of his 
schizophrenia.  In addition, all pertinent treatment records 
should be obtained for review.  

In light of the foregoing, the Board is REMANDING these 
matters for the following actions:  

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers, to include pertinent 
information from Robert Luderer, D.O., 
who have treated him for problems 
attributable to his psychiatric condition 
since service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  In this 
regard, Dr. Luderer should be invited to 
supplement his earlier statement as to 
the relationship between the veteran's 
paranoid schizophrenia and his military 
service in light of the additional 
evidence present in the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the current nature and 
likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed clinical findings 
in connection with the evaluation.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran is suffering from an acquired 
psychiatric disability manifested by 
schizophrenia due to disease or injury 
which was incurred in or aggravated by 
service.  The opinion should be stated in 
terms of probability rather than 
possibility.  The examination report 
should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



